DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 12/07/20.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/07/20, 6/15/21, 12/01/21 and 3/18/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PGPub 2014/0210013, hereinafter referred to as “Kim”).
Kim discloses the semiconductor device as claimed.  See figures fourth embodiment and corresponding text, where Kim teaches, in claim 1, a semiconductor device, comprising: 
a substrate (100) (figure 10; [0190-0199]); 
a first transistor (256), wherein the first transistor comprises: 
a plurality of first channel patterns stacked (258b) on the substrate (100), wherein adjacent channel patterns of the plurality of first channel patterns are separated by a first gate insulating pattern (122b) and first and second spacers disposed on opposite sides, respectively, of the first gate insulating pattern (figure 10; [0190-0199]); 
a second transistor , wherein the second transistor comprises: a plurality of second channel patterns stacked on the substrate, wherein adjacent channel patterns of the plurality of second channel patterns are separated by a second gate insulating pattern and third and fourth spacers disposed on opposite sides, respectively, of the second gate insulating pattern (figure 10; [0190-0199]); 
a first epitaxial pattern disposed on a first sidewall of the first transistor ) (figure 10; [0190-0199]); 
a second epitaxial pattern disposed on a second sidewall of the first transistor and a first sidewall of the second transistor (figure 10; [0190-0199]); and 
a third epitaxial pattern disposed on a second sidewall of the second transistor, wherein the second epitaxial pattern are shared by the first transistor and the second transistor, and wherein a first number of the stacked first channel patterns is different from a second number of the stacked second channel patterns (figure 10; [0190-0199]).
Kim teaches, in claim 2, wherein the first gate insulating pattern surrounds a first lower gate pattern disposed between the first and second spacers, and wherein the second gate insulating pattern surrounds a second lower gate pattern disposed between the third and fourth spacers (figure 10; [0190-0199]).
Kim teaches, in claim 3, wherein the first transistor further comprises a first upper gate pattern disposed above an uppermost one of the stacked first channel patterns, and wherein the second transistor further comprises a second upper gate pattern disposed above an uppermost one of the stacked second channel patterns (figure 10; [0190-0199]).
Kim teaches, in claim 4, further comprising: fifth and sixth spacers on opposite sidewalls, respectively, of the first upper gate pattern; and seventh and eighth spacers on opposite sidewalls, respectively, of the second upper gate pattern (figure 10; [0190-0199]).
Kim teaches, in claim 5, wherein the first to fourth spacers include an oxide, and the fifth to eighth spacers include a nitride (figure 10; [0190-0199]).
Kim teaches, in claim 6, further comprising a first contact plug contacting the first epitaxial pattern, a second contact plug contacting the second epitaxial pattern and a third contact plug contacting the third epitaxial pattern(figure 10; [0190-0199]).
Kim teaches, in claim 7, wherein each of the plurality of first channel patterns and each of the plurality of second channel patterns have substantially a same thickness in a direction perpendicular to a top surface of the substrate (figure 10; [0190-0199]).
Kim teaches, in claim 8, wherein at least one of the plurality of first channel patterns has a different thickness from a thickness of at least one of the plurality of second channel patterns in a direction perpendicular to a top surface of the substrate (figure 10; [0190-0199]).
Kim teaches, in claim 9, wherein the plurality of first channel patterns each have substantially a same thickness in a direction perpendicular to a top surface of the substrate, and wherein at least one of the plurality of second channel patterns has a different thickness from a thickness of another channel pattern of the plurality of second channel patterns in the direction (figure 10; [0190-0199]).
Kim teaches, in claim 10, wherein an uppermost one of the plurality of second channel patterns has a different thickness from a thickness of another channel pattern of the plurality of second channel patterns under the uppermost one of the plurality of second channel patterns in the direction (figure 10; [0190-0199]).
Kim teaches, in claim 11, wherein the first gate insulating pattern includes a material different from that of the second gate insulating pattern (figure 10; [0190-0199]).

REASONS FOR ALLOWANCE
Claims12-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device particularly characterized by a second epitaxial pattern between a second side of the first gate structure in the second direction and a first side of the second gate structure in the second direction, the second epitaxial pattern contacting a second end portion in the second direction of each of the first channel patterns and a first end portion in the second direction of each of the second channel patterns, detailed in claim 12.  Claims 13-17 depend from claim 12.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device particularly characterized by a second epitaxial pattern between a second side of the first gate structure in the second direction and a first side of the second gate structure in the second direction, the second epitaxial pattern contacting a second end portion in the second direction of each of the first channel patterns and a first end portion in the second direction of each of the second channel patterns, detailed in claim 18.  Claims 19 and 20 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 16, 2022